Case 1:19-cr-00414-PAC Document 32 Filed 07/02/20 Page 1 of 7
             Case 1:19-cr-00414-PAC Document 32 Filed 07/02/20 Page 2 of 7




    Twenty Four (24) Months on Count I.




That the defendant be designated as close to the North Eastern region and at a
facility with RDAP.
         Case 1:19-cr-00414-PAC Document 32 Filed 07/02/20 Page 3 of 7




Three (3) Years on
count I
Case 1:19-cr-00414-PAC Document 32 Filed 07/02/20 Page 4 of 7
                   Case 1:19-cr-00414-PAC Document 32 Filed 07/02/20 Page 5 of 7




You will participate in an outpatient treatment program approved by the United States Probation Office, which
program may include testing to determine whether you have reverted to using drugs or alcohol. You must
contribute to the cost of services rendered based on your ability to pay and the availability of third-party payments.
The Court authorizes the release of available drug treatment evaluations and reports, including the presentence
investigation report, to the substance abuse treatment provider.



You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication,
data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer, and if
needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable suspicion
concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to
submit to a search may be grounds for revocation of release. You shall warn any other occupants that the premises
may be subject to searches pursuant to this condition. Any search shall be conducted at a reasonable time and in a
reasonable manner.




You must participate in an outpatient mental health treatment program approved by the United States Probation Office.
You must continue to take any prescribed medications unless otherwise instructed by the health care provider. You must
contribute to the cost of services rendered based on your ability to pay and the availability of third-party payments. The
Court authorizes the release of available psychological and psychiatric evaluations and reports, including the
presentence investigation report, to the health care provider.


You are to be supervised in the district of residence.
Case 1:19-cr-00414-PAC Document 32 Filed 07/02/20 Page 6 of 7
Case 1:19-cr-00414-PAC Document 32 Filed 07/02/20 Page 7 of 7
